          Case 3:17-cv-00558-SRU Document 449 Filed 07/08/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


    IN RE TEVA SECURITIES LITIGATION                       No. 3:17-cv-558 (SRU)
    __________________________________
                                                           No. 3:19-cv-00192 (SRU)
    THIS DOCUMENT RELATES TO:                              No. 3:19-cv-00513 (SRU)
                                                           No. 3:19-cv-00655 (SRU)
                                                           No. 3:19-cv-00657 (SRU)
                                                           No. 3:19-cv-00923 (SRU)
                                                           No. 3:19-cv-01167 (SRU)
                                                           No. 3:19-cv-01173 (SRU)
                                                           No. 3:20-cv-00083 (SRU)
                                                           No. 3:20-cv-00588 (SRU)

                                                           July 8, 2020

            DEFENDANTS’ MOTION TO DISMISS ON REPOSE GROUNDS

        Defendants respectfully submit this Motion to Dismiss the claims brought by Plaintiffs in

the above-captioned cases (collectively, “Plaintiffs”) under the Securities Exchange Act of 1934

and the Pennsylvania Securities Act of 1972. For the reasons explained in the accompanying

memorandum of law, Plaintiffs’ claims should be dismissed to the extent they are based on alleged

misstatements or omissions outside the five-year statutes of repose. 1

        WHEREFORE, Defendants respectfully request that this Court grant this motion and

dismiss Plaintiffs’ claims, which are based on untimely allegations, against them with prejudice,



1
        “Defendants” refers collectively to the defendants in all above-captioned cases, including:
(1) Schwab Capital Trust v. Teva Pharm. Indus. Ltd., No. 3:19-cv-192 (D. Conn.); (2) Mivtachim
the Workers Soc. Ins. Fund Ltd. v. Teva Pharm. Indus. Ltd., No. 3:19-cv-513 (D. Conn.);
(3) Migdal Ins. Co. Ltd. v. Teva Pharm. Indus. Ltd., No. 3:19-cv-655 (D. Conn.); (4) State of
Oregon by and through the Oregon State Treasurer v. Teva Pharm. Indus. Ltd., No. 3:19-cv-00657
(D. Conn.); (5) Migdal Mutual Funds v. Teva Pharm. Indus. Ltd., No. 3:19-cv-923 (D. Conn.);
(6) Psagot Mutual Funds, Ltd. v. Teva Pharm. Indus. Ltd., No. 3:19-cv-1167 (D. Conn.);
(7) Stichting PGGM Depositary v. Teva Pharm. Indus. Ltd., No. 3:19-cv-1173 (D. Conn.);
(8) Internationale Kapitalanlagegesellschaft mbH v. Teva Pharm. Indus. Ltd., No. 3:20-cv-83 (D.
Conn.); (9) Boeing Co. Emp. Ret. Plans Master Trust v. v. Teva Pharm. Indus. Ltd., No. 3:20-cv-
00588 (D. Conn.).


                                                            ORAL ARGUMENT REQUESTED
        Case 3:17-cv-00558-SRU Document 449 Filed 07/08/20 Page 2 of 2



together with such other and further relief as this Court may deem just and proper.

                                          Respectfully submitted,

                                           By: /s/ Jordan D. Hershman
                                               Jordan D. Hershman (admitted pro hac vice)
                                               Jason D. Frank (admitted pro hac vice)
                                               Emily E. Renshaw (admitted pro hac vice)
                                               Elizabeth G. Hays (admitted pro hac vice)
                                               MORGAN, LEWIS & BOCKIUS LLP
                                               One Federal Street
                                               Boston, MA 02110
                                               Tel: (617) 951-8455
                                               Fax: (617) 951-8736
                                               jordan.hershman@morganlewis.com
                                               jason.frank@morganlewis.com
                                               emily.renshaw@morganlewis.com
                                               liza.hays@morganlewis.com

                                                Counsel for Defendants

                                                – and –

                                                Jill M. O’Toole (ct27116)
                                                SHIPMAN & GOODWIN LLP
                                                One Constitution Plaza
                                                Hartford, CT 06103-1919
                                                Tel.: (860) 251-5000
                                                Fax: (860) 251-5218
                                                jotoole@goodwin.com

                                                Counsel for Defendants (except Kåre Schultz)




                                                2
